DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/18/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have has been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Claim 1 discloses a device including, inter alia, a film guide having first and second film guide elements, the first film guide elements each displaceable in at least a first axial direction X1 on a first axis, and the second film guide elements each displaceable in at least a second axial direction X5 on a second axis, the first axis being different from the second axis. 
Keim [DE10027581, previously cited] discloses a device for producing tubular bags. Keim discloses fins and film guides. However, the film guides of Keim are not independently adjustable as required by the claims.
Terminella [US5746043, previously cited]  discloses heater platens (88 and 90) that reciprocate on either side of a “fin” (46). Even if the heater platens of Terminella are considered to be first and second film elements, the platens move in the same axial direction, and Terminella does not disclose the film guide elements moving in different axial directions as required by the claims.
Claim 1 is allowable as the prior art does not disclose the first film guide elements each displaceable in at least a first axial direction X1 on a first axis, and the second film guide elements each displaceable in at least a second axial direction X5 on a second axis, the first axis being different from the second axis, as required in combination with the other requirements of the claim.  Claims 2-7 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 3, 2021